O’NIELL, J.
The plaintiff owns a tract ol land situated partly within and partly outside of the city of Baton Rouge. It was assessed for state and parish taxes for the year 1916, and the taxes were paid. , The same assessment was copied upon the city assessment roll for that year, but in a suit by the owner of the property the municipal assessment was declared invalid because the property was not all within the city.
The municipal authorities then had a supplemental assessment made by the parish assessor, of the part of the property within the city, and copied the supplemental assessment upon the assessment rolls of the city for the year 1917. The supplemental municipal assessment thus made was decreed invalid by the district court in this suit by the owner of the property, and the judgment was affirmed by the Court of Appeals. The case is before us on writs of certiorari and review.
Opinion. .
[1, 2] It is conceded that the city had no authority to make a supplemental assessment without the aid of the parish assessor. See Elks Theater Co. v. City of New Iberia, 143 La. 162, 78 South. 433. The only purpose of having the supplemental assessment made by the parish assessor was to have it adopted as the municipal assessment. There was no occasion for making a supplemental assessment for state or parish taxes, because the property was already ¿ssessed for state and parish taxes, and the supplemental as*569sessment made a double assessment of the part of the property that was within the city. The case would be different if the parish assessor had made; on his original roll, one assessment of the part of the property within the city and another assessment of the, part outside of the city. The point on which| the decision of this case turns is that the< parish assessor had no occasion for making* a supplemental assessment for state or par4 ish taxes, nor authority for making a supplemental assessment for municipal taxes, alone.
The judgment is affirmed.